DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
receiving, by a service broker from a client device through a Hypertext Transfer Protocol (HTTP) connection, a first request for a web page, the first request including patient information for a particular patient; 
in response to the first request, determining, by the service broker, a particular web page based on the patient information for the particular patient, the particular web page displaying a first user interface; 
providing, by the service broker to the client device through the HTTP connection, the particular web page to establish a websocket connection between the service broker and the client device; 
establishing the websocket connection between the service broker and the client device; 

obtaining, by the service broker from one or more data sources, a first set of real time medical data samples that includes respective values of the one or more attributes for the first real time medical data; 
generating the first real time medical data based on the values of the one or more data attributes for the first real time medical data; and 
providing, by the service broker to the client device through the websocket connection, a second user interface to present the first real time medical data.” 
Rusin (US 2015/0142464 A1) presents an invention for Web-Enabled Disease-Specific Monitoring (DSM) relates to the field of medical care, and in particular to a technique for accessing a patient's real-time physiological data and calculating a disease-specific physiological index or a virtual physiological monitor for that patient.
Easton (US 5,371,842) presents this invention relates generally to a data acquisition system having a capability to display in plotted from one or more continuous streams of digital data samples and more specifically to a display system which uses a combination of standard computer graphic display adaptors and graphic monitors together with specialized software for the real-time production of sample point plots.
Protas (US 2015/0067021 A1) presents an invention that relates generally to medical devices including defibrillators, and more particularly to a data distribution system configured to distribute patient medical data in real-time or near real-time.

For example, Rusin shows an HTTP server thread 240 on a web server 190 for establishing an HTTP connection between a laptop 195A and the web server 190 and a separate web socket thread 242 for establishing web socket connection between the laptop 195A and the web server 190: FIG. 2 (Rusin at FIG. 2.) 
These separate connections are described in paragraph [0052]: An HTTP server thread 240 may handle HTTP requests and replies for communicating with browsers in user devices 195, such as the laptop 195A illustrated in FIG. 2. Similarly, a websocket thread 242 may be employed for real time data socket I/O connections. (Rusin at [0052].) Paragraph [0052] goes on to describe several other threads, including a "status reporting thread 244, informatics server node interface thread 246, and database node interface thread 248." (Id.) 
However, there is no disclosure in Rusin that a webpage provide via the HTTP connection is used by the laptop 195A "to establish a websocket connection between 
In addition, the Examiner agrees with the Applicants Argument/Remarks that Rusin does not teach, describe or suggest “real time medical data samples”, “attributes for the first real time medical data”,  “providing, by the service broker to the client device through the websocket connection, a second user interface to present the first real time medical data” and “the first request include patient information for a particular patient” as described in Claim 1, therefore the 35 U.S.C. 102 Rejection is withdrawn. 
	Claim(s) 2-11 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
	Independent Claim(s) 12 & 19 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above.  
	Claim(s) 13-28 & 20 depend on Claim 12 & 19 and are allowable based on the same reasoning as mentioned above. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 11/18/2020 Applicant Arguments/Remarks, 07/22/2020 Non-Final Rejection) the Applicant 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

2. 	Claim(s) 1-20 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE FRANCESCO et al. 					(US 2020/0082930 A1) 
The present disclosure generally relates to magnetic resonance imaging (MRI), for instance four-dimensional (4-D) flow MRI, and the sharing of medical imaging and other information over communications networks or channels.
Vesto et al. 							(US 2016/0063191 A1)
The present disclosure relates to a healthcare interface as a service, and more particularly to systems, methods and computer program products to facilitate improved connection between components of a healthcare ecosystem via an interface as a service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone  (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457